DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Amendment” filed on 11/19/2021 has been considered.  
Objections to the claims have been overcome.
Rejection to Claims 1-13 under 35 USC 101 have not been overcome.  
Rejection to Claims 1-13 under 35 USC 112(b) have been overcome.
Claims 1-6, 9-11 are amended.
Claims 14-20 are cancelled.
Claims 1-13 are currently pending and have been examined.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A method of automatic building material ordering comprises:
receiving a plurality of captured ground-based building images;
generating, from the plurality of captured building images, a multi-dimensional building model, wherein the building model includes one or more architectural elements present in the captured building images;
extracting a scaling factor of the multi-dimensional building model based on one or more of the one or more architectural elements;
scaling the multi-dimensional building model using the scaling factor;
determining measurements of the one or more architectural elements located on one or more planes within the scaled multi-dimensional building model, the measurements of the one or more architectural elements based on the scaling factor;
determining manufacturer product information corresponding to the measurements of the one or more architectural elements;
determining cost and shipping information from one or more providers of manufacturer products based on the measurements of the one or more architectural elements and the manufacturer product information;
and ordering, based on receiving user acceptance of the cost and shipping information, the manufacturer products. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that a scaled multi-
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A method of automatic building material ordering comprises:
receiving a plurality of captured ground-based building images;
generating, from the plurality of captured building images, a multi-dimensional building model, wherein the building model includes one or more architectural elements present in the captured building images;
extracting a scaling factor of the multi-dimensional building model based on one or more of the one or more architectural elements;
scaling the multi-dimensional building model using the scaling factor;
determining measurements of the one or more architectural elements located on one or more planes within the scaled multi-dimensional building model, the measurements of the one or more architectural elements based on the scaling factor;
determining manufacturer product information corresponding to the measurements of the one or more architectural elements;
determining cost and shipping information from one or more providers of manufacturer products based on the measurements of the one or more architectural elements and the manufacturer product information;
and ordering, based on receiving user acceptance of the cost and shipping information, the manufacturer products
These limitations are not indicative of integration into a practical application because:

	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other 
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receiving a plurality of captured building images) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 

the aggregated dimensions of one or more of the plurality of the architectural elements populate an associated listing table to include dimensions and description of one or more of the plurality of the architectural elements. (a listing table is recited generically and only generally links the abstract idea to a particular technological environment – examiner notes that it is not actually tied to a computer or a memory as claimed)
the identifying of the one or more architectural elements is defined automatically or manually. (there is no description of the actual functions performed in order to identify architectural elements automatically, only an intended result with no description of the hardware elements used to perform the functions)
the building object imagery includes drone or smartphone captured imagery. (the recitation of a drone or a smartphone is recited generically and only generally links the abstract idea to a technological environment.  Examiner notes that the drone or smartphone do not actually perform any functions as claimed.)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 0000 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0278697 A1 to Thornberry in view of U.S. Patent Application No. 2014/0023996 A1 to Finn in further view of U.S. Patent Application No. 2014/0214473 A1 to Gentile.
	
Regarding Claim 1, Thornberry discloses a method of automatic building material ordering comprises: 
receiving a plurality of captured building images; ([0086] image data of a building (e.g., a rooftop or other structural element of a building) can be acquired by the image acquisition engine 120 from an independent source. Such image data can include, for example, image data acquired by… ground-based systems)
generating, from the plurality of captured building images, a multi-dimensional building model, wherein the multidimensional building model includes one or more architectural elements present in the captured building images; ([0086] The image data can then be processed by the roof modeling engine 122 to create a model of the building or of associated structural elements. [0054] roof features))
determining measurements of the one or more architectural elements located on one or more planes within the multi-dimensional building model; ([0054] The report generation engine 126 can then output a roof report 224 that contains calculated measurements of roof features.)
determining manufacturer product information corresponding to the measurements of the one or more architectural elements; ([0067] a roofer may, in his experience, estimate an overall roofing waste of 15%, however, using the equations, the roofing waste may .
determining cost information based on the measurements of the one or more architectural elements and the product information; ([0014] Such a 3D rendering allows obtaining actual dimensions of a complex roof that can be used to accurately calculate material costs. [0006] estimate as accurately as possible the exact amount of material truly needed to complete the roof job, thus being assured that sufficient roof material is delivered in a first shipment so that a second shipment of roofing material is not needed.)

But does not explicitly disclose extracting a scaling factor of the multi-dimensional building model based on one or more of the one or more architectural elements; scaling the multi-dimensional building model using the scaling factor; the measurements of the one or more architectural elements based on the scaling factor; determining cost and shipping information from one or more providers of manufacturer products based on the manufacturer product information; and ordering, based on receiving user acceptance of the cost and shipping information, the manufacturer products.  Thornberry does disclose [0055] Alternative methods of obtaining roof feature measurements as inputs to the materials overage estimation method described herein include measuring some or all of the roof features by other means e.g., by hand using a tape measure or other type of ruled tool, a laser measurement device, or another remote measurement tool. Additionally or alternatively, some or all roof feature lengths can be estimated 
Finn, on the other hand, teaches extracting a scaling factor of the multi-dimensional building model based on one or more of the one or more architectural elements; scaling the multi-dimensional building model using the scaling factor; the measurements of the one or more architectural elements based on the scaling factor; ([0054] The 3D model object is produced at a calculated scaled down ratio of the real-world constructed structure. A scaled measurement device included in the kit has distance markings indicating a scale of the 3D model object in relation to the constructed structure. For example, a distance between adjacent distance markings on a scaled measurement device (and the corresponding distance on a 3D model object) may represent a distance of 1 foot for a constructed structure in the real world. (the markings indicating a scale of 1 foot in relation to the constructed structure (one or more architectural elements) is interpreted as extracting a scaling factor.)  Building professionals can use a scaled measurement device against the 3D model object to determine a linear dimension between two locations of interest on a constructed structure. (determining measurements based on the scaling factor))
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Thornberry, the features, as taught by Finn, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 
Gentile, on the other hand, teaches determining cost and shipping information from one or more providers of manufacturer products based on the manufacturer product information; and ordering, based on receiving user acceptance of the cost and shipping information, the manufacturer products. ([0070] At step 306, using the locally operated user device, the salesperson captures project data related to existing project features (such as windows, doors, siding, gutters, hardware, lighting, fixtures, etc.) and feature details (such as dimensions, types, options, condition). At step 308, associate project feature data with replacement product data (such as product type and options, pricing, delivery (shipping), installation), associate the data with the unique project identifier … At step 310, automatically prepare at least one firm quotation related to the project by the locally operated user device for presenting to the customer on premises; [0072] presenting the customer with a means for accepting the presented quote and terms to enter into a contract for delivery of products and services. [0013] The dealer/contractor makes sales calls and configures the products to the building owner's specifications. The customized material is then ordered from the manufacturer (providers of manufacturer products).)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Thornberry, the features, as taught by Gentile, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 

 
Regarding Claim 2, Thornberry in view of Finn teaches the method of claim 1. 
Thornberry discloses a location of the captured building images.  ([0084] roofing material that actually needs to be delivered to a construction site (location) [0086] image data of a building (e.g., a rooftop or other structural element of a building) can be acquired by the image acquisition engine 120 from an independent source. Such image data can include, for example, image data acquired by… ground-based systems)
But does not explicitly teach tracking delivery of the manufacturer products to the location.  
Gentile, on the other hand, teaches tracking delivery of the manufacturer products to the location. ([0010] the invention captures data useful in tracking projects [0071] the salesperson may also use the SWAT tool to present for review and execution by the customer a contract related to the project and concerning delivering and installing building products)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Thornberry, the features, as taught by Gentile, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of 

Regarding Claim 3, Thornberry in view of Finn teaches the method of claim 1. 
Thornberry discloses determining an aggregated dimension of one or more of the one or more architectural elements.  ([0076] The different roof features (ridges, hips, etc) are recognized by the roof modeling engine 122, and their dimensions can be accumulated as a sum in units of, for example, lineal feet [0077], The hipped roof 231 has six faces (architectural elements) 234a-234f (collectively, 234) with a total roof area (aggregated dimension) of 4472.14 square feet.)
Regarding Claim 4, Thornberry in view of Finn teaches the method of claim 1. 
Thornberry discloses the aggregated dimensions of one or more of the one or more architectural elements populate an associated listing table to include dimensions and description of one or more of the plurality of the architectural elements.  ([0077], The hipped roof 231 includes six eaves 236a-236f (collectively 236), two ridges 238, two hip ends 240, and one valley 242. After extracting feature dimensions from a roof report, sums of each type of feature are accumulated, e.g., "hip measurement 150 lineal feet" 243. Fig. 9 displays aggregated dimensions “Eave Measurement, Hip Measurement, Valley measurement,” etc. in a spreadsheet (listing table) with their associated values in lineal feet)
Regarding Claim 5, Thornberry in view of Finn teaches the method of claim 1. 
Thornberry discloses wherein the one or more architectural elements are defined automatically or manually.  ([0036], Currently, some inputs to the building structure estimation 
Regarding Claim 6, Thornberry in view of Finn teaches the method of claim 1. 
Thornberry discloses the one or more architectural elements include any of: door(s), brick(s), window(s), gutter elements.  ([0004], features that the roof includes, such as gables, hips, valleys, dormers, and the like; [0051] The eaves 202 are lower edges of a roof that typically overhang walls of a building, to which gutters may be attached for water drainage; [0053] The dormers 218, 219 are features that project outward from a sloping roof and typically hold a window.)
Regarding Claim 7, Thornberry in view of Finn teaches the method of claim 1. 
Thornberry discloses the one or more architectural elements include roofing elements.  ([0004], features that the roof includes, such as gables, hips, valleys, dormers, and the like;)
Regarding Claim 8, Thornberry in view of Finn teaches the method of claim 1. 
Thornberry does not explicitly teach the one or more architectural elements include siding elements.  
Gentile, on the other hand, teaches the one or more architectural elements include siding elements. ([0004] An improvement project may include a replacement of existing building products (e.g., windows, doors, siding, roof, and gutters))

Regarding Claim 9, Thornberry in view of Finn teaches the method of claim 1. 
Thornberry discloses the building images include two or more architectural elements.  ([0015], receiving a data set derived from image data of a roof; extracting linear dimensions of each type of roof feature (e.g., number of linear feet of ridges, rakes, eaves, valleys, flashing, and the like),)
Regarding Claim 10, Thornberry in view of Finn teaches the method of claim 1. 
Thornberry discloses the building images include ground- level imagery.  ([0086], Such image data can include, for example, image data acquired by sensors, airborne systems, orbital or sub-orbital systems, handheld systems, vehicular systems, other ground-based systems)
Regarding Claim 11, Thornberry in view of Finn teaches the method of claim 1. 
Thornberry discloses the building images include drone or smartphone captured imagery.  ([0086], Such image data can include, for example, image data acquired by sensors, airborne systems (drones), orbital or sub-orbital systems, handheld systems (smartphone), vehicular systems, other ground-based systems)
Regarding Claim 12, Thornberry in view of Finn teaches the method of claim 1. 
Thornberry does not explicitly teach the receiving user acceptance includes selecting one or more of: quality of manufacture products, cost of manufacturer products, overall cost of order, budget, color selections, specific manufacturer, or specific delivery requirements.  
Gentile, on the other hand, teaches the receiving user acceptance includes selecting one or more of: quality of manufacture products, cost of manufacturer products, overall cost of order, budget, color selections, specific manufacturer, or specific delivery requirements. ([0070] At step 306, using the locally operated user device, the salesperson captures project data related to existing project features (such as windows, doors, siding, gutters, hardware, lighting, fixtures, etc.) and feature details (such as dimensions, types, options, condition). At step 308, associate project feature data with replacement product data (such as product type and options, pricing (cost of manufacture products), delivery (specific delivery requirements), installation), associate the data with the unique project identifier … At step 310, automatically prepare at least one firm quotation (overall cost of order) related to the project by the locally operated user device for presenting to the customer on premises; [0072] presenting the customer with a means for accepting the presented quote and terms to enter into a contract for delivery of products and services. [0013] The dealer/contractor makes sales calls and configures the products to the building owner's specifications. The customized material is then ordered from the manufacturer (providers of manufacturer products).)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Thornberry, the features, as taught by Gentile, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 
Regarding Claim 13, Thornberry in view of Finn teaches the method of claim 1. 
Thornberry does not explicitly teach the cost includes cost reductions based on aggregated bundled ordering or shipping quantities.  
Gentile, on the other hand, teaches the cost includes cost reductions based on aggregated bundled ordering or shipping quantities. ([0116] The tool allows the user to modify (increase) the discount percent. However, every dealer/contractor will set list pricing and standard discounting for the windows as options. The salesperson may be given a discount range (i.e., from standard discount 45% up to 49%). Anything above that discount range may require manager approval that gets activated via a special code given out by management. The discount pass code may be set in the system as an option by the dealer/contractor administrator. [0084] by loading product pricing and discount and other data onto the SWAT tool operating on the mobile device the salesperson is able to offer "firm" quotes to the customer during the sales call.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Thornberry, the features, as taught by Gentile, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112 have been fully considered.
The rejections under 112(b) have been overcome by amendment to the claims.
  
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues that the claimed invention addresses the challenge of building material ordering by generating a multi-dimensional building model, extracting a scaling factor of the multi-dimensional building model, scaling the model using the scaling factor, determining measurements of architectural elements based on the scaling factor, determining manufacturer product information corresponding to the measurements of the architectural elements, determining cost and shipping information from providers based on the measurements and the manufacturer product information, and ordering the manufacture products … which are meaningful limitations that add more than generally linking the use of the alleged abstract idea to a technological environment because they solve a building material ordering challenge with a claimed solution that is a non-abstract improvement of computer functionality that improves a technological process.
Examiner disagrees. A solution to a building material ordering challenge is not a technical problem, but rather a business problem, merely solved using technology.  An 
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible (see MPEP 2106.05(a)).
Similar to Affinity Labs, the specification fails to provide details regarding the manner in which the improvement to computer functionality actually accomplished, and there is no indication that generating models improves the functioning of a computer or a technical field.  The claim invokes computers or other machinery merely as a tool to perform an existing process.  Further no computer is actually claimed and it is not specified what hardware performs the generating a multi-dimensional building model.  Regardless, "Claiming the improved speed or Intellectual Ventures I LLC v. Capital One Bank (USA). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO

Applicant further argues that amended claim 1 includes limitations which have not been established to exist in the prior art let alone established to meet the heightened standard of well-understood, routine or conventional as set forth in Berkheimer.
Examiner notes that no limitations aside from receiving a plurality of captured building images have been identified as being well-understood, routine or conventional computer activity.  Receiving images is receiving or transmitting data over a network, similar to Symantec, TLI Communications, OIP Techs.

Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that the combination of cited references does not teach or suggest “a scaled multi-dimensional building model.”  
Examiner disagrees.  As admitted by applicant (p. 8, arguments), Finn teaches creating a digital 3D model of a real-world constructed structure using spatial data and scaling down the digital 3D model base don user input, which clearly teaches a scaled multi-dimensional building model.


However Finn is not relied upon to teach generating a multi-dimensional building model from a plurality of images.  This is taught by Thornberry.
Examiner turns to Finn to teach extracting a scaling factor of the multi-dimensional building model based on one or more of the one or more architectural elements; scaling the multi-dimensional building model using the scaling factor; the measurements of the one or more architectural elements based on the scaling factor; ([0054] The 3D model object is produced at a calculated scaled down ratio of the real-world constructed structure. A scaled measurement device included in the kit has distance markings indicating a scale of the 3D model object in relation to the constructed structure. For example, a distance between adjacent distance markings on a scaled measurement device (and the corresponding distance on a 3D model object) may represent a distance of 1 foot for a constructed structure in the real world. (the markings indicating a scale of 1 foot in relation to the constructed structure (one or more architectural elements) is interpreted as extracting a scaling factor.)  Building professionals can use a scaled measurement device against the 3D model object to determine a linear dimension between two locations of interest on a constructed structure. (determining measurements based on the scaling factor)).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625